Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 July 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest daughter
                     
                            Washington July 27. 07.
                        
                        As it seems now tolerably probable that the British squadron in our bay have not in contemplation to commit
                            any hostile act, other than the remaining there in defiance & bringing to the vessels which pass in & out, we are
                            making all the arrangements preparatory to the possible state of war, that they may be going on, while we take our usual
                            recess. in the course of three or four days a proclamation will be issued for calling Congress on some day in October.
                            these matters settled, I can leave this for Monticello some day I think from Friday to Monday inclusive, unless something
                            unforeseen happens. I am endeavoring to persuade Genl. Dearborne to go & stay with me at Monticello; but I do not see
                            much likelihood of prevailing on him. in expectation of being with you somewhere from Monday to Thursday I tender my best
                            affections to mr Randolph & the family & my warmest love to yourself. 
                        
                            Th: Jefferson
                     
                        
                    